Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 2 and 18 cancelled.
Claims 1, 3-17, and 19-21 have been allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2020, Request for Continued Examination (RCE) has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
An acknowledged to applicant amendment to the claims in the recent Request for Continued Examination (RCE) and an Information Disclosure Statement (IDS) filed on October 08, 2020 after the allowance of this application, has been reviewed and considered.  After reviewing the present submitted Information Disclosure Statement (IDS) and updated searching, the application is allowed with the same reason for allowance as indicated in the previous Allowance Office Action.  Please refer to the previous Allowance Office Action for details.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hung  Lam/
Patent Examiner, Art Unit 2883
 


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883